Case 1:20-mj-01340-DLC Document 1-1 Filed 08/01/20 Page 1 of 2

%J8 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet US. District Court - District of Massachusetts
Place of Offense: Category No, Jt Investigating Agency FBI
City _CHELSEA Related Case Information:
County SUFFOLK Superseding Ind./ Inf. Case No.
Same Defendant New Defendant

Magistrate Judge Case Number 20-MJ-1340-DLC
Search Warrant Case Number
R 20/R 40 from District of

 

 

Defendant Information:

 

 

 

Defendant Name _BRIAN RICARDO DENNIS Juvenile: [] Yes [¥] No
Is this person an attorney and/or a member of any state/federal bar: [ | Yes No

Alias Name

Address (City & State) EVERETT, MA

Birth date (Yr only); 1968 SSN (last4#): 8142 Sex M_ Race: Black Nationality; USC

Defense Counsel if known: Address

 

 

Bar Number

 

U.S. Attorney Information:

 

 

 

AUSA _KENNETH G. SHINE ‘ Bar Number if applicable | _459210
Interpreter: [| Yes No List language and/or dialect:
Victims: [_lves[V] No If yes, are there raultiple crime victims under 18 USC§3771(d)(2) [| Yes [| No
Matter to be SEALED: [] Yes No |
[V ] Warrant Requested [ Regular Process [| In Custody

Location Status:

 

 

 

 

 

 

Arrest Date - 07/31/2020

[Already in Federal Custody as of in

[  ]Atready in State Custody at [_ |Serving Sentence [Awaiting Trial
[Jon Pretrial Release: Ordered by: on

Charging Document: Complaint [| Information [ | Indictment

Total # of Counts: [ | Petty ———_ [| Misdemeanor ——————— Felony

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are

accurately set forth above. CZ—
Signature of AUSA: he

Date: 08/01/2020
Case 1:20-mj-01340-DLC Document 1-1 Filed 08/01/20 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant BRIAN R. DENNIS

U.S.C. Citations

Index Key/Code Description of Offense Charged Count Numbers
INJURING OR DEPREDATING GOVERNMENT
Set | 18 USC 1361 PROPERTY 1

Set 2

 

 

Set 3

 

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM- Criminal Case Cover Sheet.pdf 3/4/2013
